     Case 1:17-cv-00199-GBD-SDA Document 163 Filed 08/25/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                               8/25/2020
B. Braxton/Obed-Edom,

                                 Plaintiff,
                                                             1:17-cv-00199 (GBD) (SDA)
                   -against-
                                                            ORDER
The City of New York et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       The Court having reviewed the Letter from the pro se Plaintiff, ECF No. 162, it is hereby

ORDERED as follows:

       1. The deadline for the Plaintiff to execute and return the additional medical

           authorizations sought by Defendants per ECF No. 158 is extended until September

           30, 2020.

       2. The Order for Inmate Deposition, ECF No. 161, is hereby VACATED in light of

           Plaintiff’s transfer from the Clinton Correctional Facility to the Auburn Correctional

           Facility. Counsel for Defendants shall advise the Clinton Correctional Facility that the

           Order has been vacated.

       3. Defendants shall arrange for the deposition of the Plaintiff to be held at his new

           facility and shall file a proposed Order for such deposition with the Court within 14

           days.

       4. Chambers shall update the Plaintiff’s new address on ECF.

       5. The deadline to complete discovery is extended until October 30, 2020.
    Case 1:17-cv-00199-GBD-SDA Document 163 Filed 08/25/20 Page 2 of 2




     A copy of this Order will be mailed to the pro se Plaintiff by Chambers.

SO ORDERED.

DATED:        New York, New York
              August 25, 2020

                                                  ______________________________
                                                  STEWART D. AARON
                                                  United States Magistrate Judge




                                              2
